Order of the Appellate Division modified with respect to damage parcels Nos. 2, 7 and 9 and the decree of Special Term reinstated as to said parcels, with costs to each of said claimants in this conrt and in the Appellate Division, upon the ground that the weight of evidence more nearly supports the determination of Special Term with respect to those parcels and, as so modified, the order is in all other respects affirmed, with one bill of costs to respondent against appellants owners of damage parcels Nos. 5 and 10. No opinion.
Concur: Chief Judge Desmond and Judges Fuld, Froessel, Van Voorhis and Foster. Judges Dye and Burke dissent, in part, and vote to affirm the order of the Appellate Division respecting damage parcel No. 7 on the ground that the evidence of the actual gallonage sold, which is the commonly accepted gauge in the oil industry of the lease value of real property, supports the determination of the Appellate Division. (See McMichael, Appraising Manual [4th ed.], pp. 319, 325; Hannoch, The Unpredictable Service Station [The Appraisal Journal, July, 1957, p. 373].)